            Case 2:21-cv-01415-RFB-DJA Document 8 Filed 08/05/21 Page 1 of 4




 1   TRACY A. DIFILLIPPO, ESQ.
     Nevada Bar No. 7676
 2   BRANDON P. JOHANSSON, ESQ.
     Nevada Bar No. 12003
 3   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 4   Las Vegas, Nevada 89169
     Telephone: 702.678.5070
 5   Facsimile: 702.878.9995
     tdifillippo@atllp.com
 6   bjohansson@atllp.com
 7

 8   Attorneys for Defendant
     NBC Operations, LLC
 9
                                    UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11

12   SHANEQUA NORMAN,
                                                            Case No.: 2:21-cv-01415-RFB-DJA
13                   Plaintiff,
                                                            STIPULATION AND ORDER TO
14           vs.                                            EXTEND DEADLINE TO RESPOND
15                                                          TO COMPLAINT
     NBC OPERATIONS, LLC a Foreign Limited
     Liability Company licensed to do business in
16   Nevada,                                                (FIRST REQUEST)
17                   Defendant.
18          Plaintiff Shanequa Norman (“Plaintiff”) and Defendant NBC Operations, LLC (“Defendant”)
19   (collectively, the “Parties”), by and through their undersigned counsel, for good cause shown, hereby
20   stipulate and agree to extend Defendant’s deadline to respond to Plaintiff’s complaint from August
21   5, 2021, to August 16, 2021.
22   WHEREAS:
23          1.     Plaintiff filed suit against Defendant in the Eighth Judicial District Court of Clark
24   County, Nevada on June 29, 2021. ECF No. 1.
25          2.     On July 29, 2021, Defendant filed a Notice of Removal of Action in the Eighth
26   Judicial District Court and a Petition for Removal in this Court. ECF No. 1.
27   ///
28   ///

                                                       1
              Case 2:21-cv-01415-RFB-DJA Document 8
                                                  7 Filed 08/05/21
                                                          08/04/21 Page 2 of 4




 1            3.     Federal Rule of Civil Procedure 81(c)(2)(C) requires that a defendant that has not
 2   answered or otherwise opposed a complaint must answer or present other defenses within 7 days after
 3   the notice of removal is filed.
 4            4.     Defendant’s answer or motion is therefore currently due on August 5, 2021.
 5            5.     The Parties previously stipulated to an extension in state court to August 11, 2021.
 6            6.     Defendant ask for a few additional days, to August 16, 2021, as it just retained
 7   counsel.
 8            7.     Defendant needs additional time to adequately investigate and prepare its response to
 9   Plaintiff’s complaint.
10            8.     This extension request is sought in good faith and is not made for the purpose of
11   delay.
12            9.     This is the first request before this Court for a stipulation to extend Defendant’s
13   deadline to respond to Plaintiff’s complaint.
14            10.    Nothing herein shall be construed as a waiver or limit on Plaintiff’s ability to seek
15   remand.
16            THEREFORE, the Parties respectfully request an extension for Defendant to file its answer or
17   motion from August 5, 2021, to, and including, August 16, 2021.
18

19   Dated: August 4th, 2021                            Dated: August 4th, 2021
20   ARMSTRONG TEASDALE LLP                             LAW OFFICE OF MARY CHAPMAN
21

22   By: /s/ Tracy A. DiFillippo                        By: /s/ Mary F. Chapman
          Tracy A. DiFillippo, Esq.                         Mary F. Chapman, Esq.
23        Nevada Bar No. 7676                               Nevada Bar No. 6591
24        Brandon P. Johansson, Esq.                        8440 W. Lake Mead Blvd., Suite 203
          Nevada Bar No. 12003                              Las Vegas, NV 89128
25        3770 Howard Hughes Parkway, Suite 200
          Las Vegas, NV 89169                               Attorney for Shanequa Norman
26
         Attorneys for Defendant
27
         NBC Operations, LLC
28

                                                        2
            Case 2:21-cv-01415-RFB-DJA Document 8 Filed 08/05/21 Page 3 of 4




 1                                               ORDER
 2          IT IS ORDERED that, pursuant to a stipulation between the Parties and good cause
 3   appearing, the deadline for Defendant to answer or otherwise oppose the complaint [ECF No. 1] is
 4   extended from August 5, 2021, to, and including, August 16, 2021.
 5          IT IS SO ORDERED.
 6                      5th day of August 2021.
            DATED: this ____
 7

 8
                                                UNITED
                                                Daniel J. STATES
                                                          Albregts DISTRICT JUDGE
 9
                                                United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
            Case 2:21-cv-01415-RFB-DJA Document 8
                                                7 Filed 08/05/21
                                                        08/04/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2          Pursuant to Fed. R. Civ. P. 5 (b). and Section IV of District court of Nevada Electronic Filing
 3   Procedures, certify that I am an employee of ARMSTRONG TEASDALE LLP, and that the
 4   foregoing was served:
 5                 via electronic service to the parties listed in CMECF for this case.
 6
            Mary F. Chapman, Esq.
 7          LAW OFFICE OF MARY F. CHAPMAND, LTD.
            8440 W. Lake Mead Blvd.
 8          Suite 203
            Las Vegas, Nevada 89128
 9
            Maryf.chapman@juno.com
10
            Attorneys for Plaintiff
11

12

13                                                         /s/ Allie Villarreal___________________
                                                           An Employee of Armstrong Teasdale LLP
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       4
